                                                                                        Entered on Docket
                                                                                        July 20, 2021
                                                                                        EDWARD J. EMMONS, CLERK
                                                                                        U.S. BANKRUPTCY COURT
                                                                                        NORTHERN DISTRICT OF CALIFORNIA


                                         1 LARS T. FULLER (No. 141270)
                                           SAM TAHERIAN (No. 170953)
                                         2 JOYCE K. LAU (No. 267839)                          Not Signed: July 20, 2021
                                           THE FULLER LAW FIRM, PC                           ________________________________________
                                         3 60 No. Keeble Ave.                                Stephen L. Johnson
                                           San Jose, CA 95126                                U.S. Bankruptcy Judge
                                         4 Telephone: (408)295-5595
                                                                                   The court is not sure whether Debtor still wishes to pursue a
                                           Facsimile: (408) 295-9852               chapter 11 plan given the outcome of the relief from stay motion
                                         5                                         and recently filed related case of individual. If Debtor remains
                                         6 Attorneys for Debtor
                                                                                   interested, he should file a brief supplement to that effect and the
                                                                                   court will set a hearing as requested.

                                         7

                                         8

                                         9

                                        10
                                                                      UNITED STATES BANKRUPTCY COURT
                                        11
                                                                      NORTHERN DISTRICT OF CALIFORNIA
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125




                                                                                  SAN JOSE DIVISION
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                        14
                                             In re                                               CASE NO.: 21-50915-SLJ
                                        15
                                                                                                 ORDER SETTING PLAN REVIEW
                                        16 PIERCE CONTRACTORS, INC.                              CONFERENCE

                                        17                  Debtor
                                                                                                 CHAPTER 11
                                        18                                                       (Subchapter V)

                                        19
                                                                                                 Date: September 2, 2021
                                        20                                                       Time: 10:00 a.m.
                                                                                                 Ctrm.: 9
                                        21

                                        22
                                                     On the ex-parte application of Debtor for setting a plan review conference, good cause
                                        23
                                             appearing,
                                        24

                                        25           IT IS ORDERED THAT a plan review conference shall be held on September 2, 2021 at

                                        26 10:00 a.m.

                                        27                                       ***END OF ORDER***
                                        28

                                       Case: 21-50915      Doc# 38     Filed: 07/20/21     Entered: 07/20/21 09:34:28            Page 1 of 2
                                         1                                   Court Service List

                                         2                                  All electronic service.
                                         3

                                         4

                                         5

                                         6

                                         7

                                         8

                                         9

                                        10

                                        11
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                       Case: 21-50915   Doc# 38   Filed: 07/20/21   Entered: 07/20/21 09:34:28   Page 2 of 2
